Citation Nr: 0621407	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-35 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
Missouri



THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) healthcare system.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2004 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Columbia, Missouri, (the agency of original jurisdiction, or 
AOJ) that denied the appellant's application for enrollment 
in the VA healthcare system.


FINDINGS OF FACT

1.  The appellant does not currently have a service-connected 
disability, and he has no special eligibility attributes to 
qualify him for an improved priority group, based on his 
level of income, other than priority group 8.

2.  The appellant's application for enrollment in the VA 
healthcare system was received after January 17, 2003.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 C.F.R. § 
17.36 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36(a).  The Secretary determines which categories 
of veterans are eligible to be enrolled, based upon 
enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or category 8.  38 C.F.R. § 17.36(b).  Beginning January 17, 
2003, VA enrolled all priority categories of veterans except 
those veterans in priority category 8 who were not in an 
enrolled status on January 17, 2003.  38 C.F.R. § 17.36(c).  
A veteran may apply to be enrolled in the VA healthcare 
system at any time; however, the veteran who wishes to be 
enrolled must apply by submitting a completed VA application 
for health benefits to a VA medical facility.  38 C.F.R. § 
17.36(d).

In this case, the veteran applied for enrollment in VA's 
health care system in August 2004.  Based upon his status as 
a nonservice-connected veteran and the financial information 
provided, he was assigned to priority group 8.  The veteran 
does not disagree with the date of receipt of his 
application, but essentially contends that it is improper to 
deny him health care benefits.  According to the veteran's 
July 2004 notice of disagreement, he said that he had been 
told that he would have health care as a benefit of his 
military service.  He also said that he has incurred numerous 
medical expenses related to his wife's illness and that he 
needs to undergo medical testing which he thought VA could 
perform at a reduced charge or through his insurance 
coverage.  

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary of Veterans 
Affairs is required to make an annual decision as to 
enrollment in VA's healthcare system.  Then, under Public Law 
No. 107-135, the Department of Veterans Affairs Health Care 
Programs Enhancement Act of 2001, an additional priority 
category 8 was established.  Subsequently, due to VA's 
limited resources, the Secretary made a decision to restrict 
enrollment to veterans in priority group 8 not already 
enrolled as of January 17, 2003.  See 68 Fed. Reg. 2,670-73 
(Jan. 17, 2003).  The veteran's application in this matter 
was received subsequent to this date, and as a category 8 
veteran he is ineligible for enrollment under the applicable 
regulation.  As the law, and not the evidence of record, is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which eliminated the concept of a well- 
grounded claim and redefines the obligations of VA with 
respect to the duty to notify and assist claimants in the 
development of their claims. However, the VCAA recognizes 
certain circumstances where VA will refrain from or 
discontinue providing assistance and/or obtaining evidence, 
including, but not limited to, the claimant's ineligibility 
for the benefit sought because of lack of qualifying service, 
lack of veteran status, or other lack of legal eligibility.  
See 38 C.F.R § 3.159(d) (2005).  When there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, the VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"). 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this 
case, because of the lack of legal entitlement to the 
benefits sought, the Board finds that the VCAA does not 
apply.


ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


